Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namco (JPO Publication JP 2015-008905 A) in view of Sega (JPO Publication JP 2010-187911 A) and SSD (JPO Publication JP 2004-261207 A) (all references cited on International Search Report of parent case PCT/JP2019/009345).
As to Claims 1, 9, and 10: Namco discloses a game in which characters provided with attributes such that the characters are compatible when combined with one another are brought together to form a deck, which is used in the game, and discloses a computer system and program wherein: a purpose is to improve usability by providing information on game conquest; a battle game is played by forming a deck (corresponding to the "assembly" of the present invention) by selecting a prescribed number of characters from among characters that are virtual card objects possessed by each player (first clause, present Claim 1); if a game finishes and the result is that the game has been cleared, the player deck data of the relevant player is added to a database (corresponding to the "configuration example data" of the present invention) as new clear case deck data (corresponding to the "configuration example information indicating an assembly configuration example" of the present invention); if a number of registrations reaches a statistically significant prescribed reference value (database and registration of Namco corresponding to second clause of present Claim 1), statistical processing is carried out on the clear case deck data to obtain an attribute distribution serving as a standard (statistically-based standard attribute distribution), and attribute distributions in the clear case deck data are obtained in order of frequency up to a prescribed ranking; and a comparison is made of the determined statistically-based standard attribute distribution and the attribute distribution of the player deck of a player 
Sega, however, discloses a card game device wherein a player sets an IC card 85 on an IC card reader and plays a game by placing a card 80 used in gameplay on a playing field, and a lighting unit emits electromagnetic waves invisible to the naked eye to read the code on the card 80.  SSD, however, discloses an entertainment device wherein a plurality of cards are used, each card includes a design printed so as to be visually identifiable by a human being, a card is identified by imaging the design on the card, and information processing is carried out using, as input, the card ID of the identified card.
The invention as cited in present claims 1, 9, and 10 is not obvious to one of ordinary skill in the art before the effective filing date over Namco in view of Sega and 
In the invention disclosed in Namco, the form in which to express the play media constituting deck information is merely a design matter.  Further, expressing a play medium using a tangible object and identifying the tangible object by reading information thereon is merely a well-known feature (for example, see Sega (Paras. 16, 29, and 35; Figs. 2 and 6) and SSD (Paras. 24 & 47).  Accordingly, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious and could easily have conceived of using this well-known feature as an alternative to the deck information configured of characters that are virtual card objects in the invention disclosed in Namco.
As to Claim 2: In the invention disclosed in Namco, the computer system obtains attribute distributions in clear case deck data in order of frequency up to a prescribed ranking, and therefore it can be said that virtual card objects (corresponding to the "primary media" of the present invention) included in a deck relatively frequently are being extracted.  Further, in the invention disclosed in Namco, extracting a card 
As to Claim 5: As disclosed in Paras. 57 and 135 of Namco, the computer system carries out statistical processing on the clear case deck data when the number of registrations reaches a statistically significant prescribed reference value, and a person skilled in the art could easily perform weighting on the clear case deck data in performing the statistical processing.
As to Claim 6: In the invention disclosed in Namco, a player terminal is connected to a communication line and can access a server system (see Para. 37), and a notification from a database in the server recommending that a "recommended character" be incorporated into a deck is executed on the player terminal (see Para. 57); therefore, it can be said that an announcement means for announcing an estimation result on a network is provided.
As to Claim 7: As disclosed in Paras. 82 and 154 and Fig. 18 of Namco, a database management unit receives from a player terminal a cleared game stage ID, the player deck data at such time and the play history data, and additional registration is performed with the cleared game stage ID and the play deck data used therefor as clear case deck data and the play history data as clear case process data (corresponding to the "ancillary information" of the present invention).
As to Claim 8: As disclosed in Paras. 62 and 136 of Namco, a recommended attribute is determined by comparing the attribute distribution of a play deck to a 

Claim Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims were found as inventive in the ISR and Written Opinion in the parent case (if put in independent form), and correspond to the present case.  The examiner fully expects the next office action to be an allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715   
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715